DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-11, and 13-20 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to the scope of what “associated” entails, associated could simply be given its common meaning however ECG sensing could by a reasonable interpretation not be associated with contact sensing as they are distinct signals, however given another narrower interpretation they could both be considered associated as signals one can derive from the human body. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 10-11, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimuta et al. US Publication 2012/0022385 (hereinafter Shimuta) in view of Baxi et al. US Publication 2016/0157781 (hereinafter Baxi) and in further view of Lee et al. US Publication 2016/0089053 (hereinafter Lee).
Regarding claim 1, Shimuta discloses a biosignal measurement apparatus capable of measuring a user’s biosignal in real time ([0003]-[0006] which mentions monitoring of ECG signals which are in real time), the biosignal measurement apparatus comprising: a plurality of electrodes separated from each other and configured to measure a biosignal through contact with a user’s body (electrodes 10-11, see Figures 1-2 for the spacing); and a sensor electrically connected to the electrodes and configured to measure an electrical signal formed in a circuit connected to the electrodes (element 18), wherein the electrodes are configured to be utilized as touch sensors for executing functions in addition to a biosignal measurement function of the biosignal measurement apparatus (electrodes 10-11 which are capacitively coupled to the user when the user touches the screen and perform the function of determining if good contact has been applied, see also [0027]-[0028][0106] which describes monitoring of contact based on impedance/resistance sensing which then can allow for ECG sensing to take place), and though mentions that a time period must be met in 
Baxi teaches a physiological monitoring device that includes a biosignal measurement apparatus that is configured to execute a different function according to whether the user’s body has touched the electrodes and a period of time during which the user’s body touches the electrodes ([0022][0028]-[0029], [0036]-[0037][0064]-[0065] which details a specific process that utilizes electrodes to first determine if contact has been made at which point if the voltage reaches a certain threshold, ECG and respiratory monitoring can ensue, all of this occurs in sequence and by extension over a specific time period). The sensor of Baxi executes the different function of the electrodes initially (contact sensing, [0022]), which occurs over a period of time while the user is touching the electrodes ([0022]), and once contact is determined a biosignal measurement program then begins running to record ECG signals ([0022][0028]). It would have been obvious to the skilled artisan before the effective filing date to utilize the processing as taught by Baxi with the device of Shimuta to allow for time to occur for processing of the voltages before the ECG circuitry starts up to conserve power (as detailed by Baxi [0228]). Shimuta touches base on the general concept of determining good contact, however lacks detail that Baxi ultimately provides. 
Shimuta additionally discloses that the electrodes are configured to function as electrodes for biosignal measurement in a state where a biosignal measurement program is running in the biosignal measurement apparatus and to function as touch sensors for executing functions not associated with biosignal measurement in a state where the biosignal measurement program is not running (electrodes 10-11 which are 
Shimuta as modified by Baxi is silent on sensor being configured to correct the measured biosignal based on which parts of the user’s body are in contact with the electrodes. Lee teaches a wristworn sensing device that includes a plurality of electrodes (110, 115, 120, 125) and a sensor to correct the measured biosignal based on which part of the user’s body is in contact with the electrodes ([0016][0021], [0039][0062]). It would have been obvious to the skilled artisan before the effective filing date to utilize the processing as taught by Lee with the device of Shimuta and Baxi in order to increase the accuracy of the obtained results.
Regarding claim 2, Shimuta discloses that the electrodes are configured to be used as touch sensors by determining whether the user’s body has touched the electrodes, based on whether the electrical signal has been sensed by the sensor ([0027]-[0028 which details monitoring impedance signals through the electrodes to determine good contact for recording ECG signals). Both Baxi and Lee detail this as well though not relied upon for this specific claim (see above).

Regarding claim 10, Shimuta discloses that the plurality of electrodes measure the user’s ECG signal (elements 10-11).
Regarding claim 11, Shimuta discloses that the sensor is configured to sense the electrical signal (i) by converting a value of a voltage or an electric current generated by the human body directly or (ii) by converting the voltage or the electric current generated by the human body according to a range based on a set threshold (this is 
Regarding claim 13, Shimuta as modified by Baxi and Lee discloses a biosignal measurement device (as mentioned above in rejected claim 1) that when used would be utilized by the same method steps as claimed (see contents of rejected claim 1 above, see also Figures 1-2, 7-8 electrodes 10-11, a sensor 19-22, 25 where any of those components can reasonably be considered a sensor; see also [0003]-[0006] which further mentions the monitoring of ECG signals).
Regarding claims 15-16, Shimuta is silent on the timing. Baxi again teaches that some time passes after good contact has been determined ([0022][0028] and as in further detail above) and the ECG (biosignal monitoring program) begins once that time frame has elapsed (exceeding of the reference time), and though this happens quickly there is some amount of time that has to occur in order for the electrical circuit to complete before the ECG monitoring can take place [0022][0028]-[0029], [0036]-[0037][0064]-[0065]). Though there is not an explicitly predetermined reference time mentioned (as in after amount of time “X” seconds has passed ECG monitoring can begin), the same amount of time to determine the contact quality would have been required to function as disclosed. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the processing as taught by Baxi with the device of Shimuta in order to conserve power when the biosignal measurement program is not actively running. 
Regarding claim 18, see contents of rejected claim 15 above.
Regarding claim 19, see contents of rejected claim 16 above.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimuta in view of Baxi and Lee, as applied to claim 4, and in further view of Kacelenga et al. US Publication 2016/0374578 (hereinafter Kacelenga).
Regarding claim 5, Shimuta is silent on the allowing of inputs to the device. Kacelenga teaches an ECG monitoring device that allows for controlling of the reference times and the functions ([0067]-[0069] which details being able to start and stop ECG recording; there is a time period that takes place while determining good contact has been made shown in Figure 4 at 430, however that step can be interrupted manually by starting ECG monitoring whether or not that step has completed and by extension altering the time periods for both sets). No additional detail is included on what set and modify the functions can include, however Kacelenga mentions being able to optionally include impedance monitoring as well as a specific aspect of the PQRST wave, suggesting at a minimum that the user can change the functionality by monitoring these additional signals. It would have been obvious to the skilled artisan before the effective filing date to utilize the input selection programming as taught by Kacelenga with the device of Shimuta in order to afford the user more control over operation and monitoring of the device.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimuta in view of Baxi and Lee, as applied to claim 1, and in further view of Bohorquez et al. US Publication 2013/0338473 (hereinafter Bohorquez). 
Regarding claim 6, Shimuta is silent on monitoring a degree to which the device touches the user’s body. Bohorquez teaches a sensing device that includes that the sensor is configured to determine a degree to which the user’s body touches the .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimuta in view of Baxi, as applied to claim 1, and in further view of Lee et al. US Publication 2016/0089053 (hereinafter Lee).
Regarding claim 7, Shimuta is silent on the apparatus being a wrist watch. Lee teaches a physiological monitoring device that includes an apparatus that is a wristwatch apparatus configured to be worn around the user’s wrist (Figures 4, 7-8), wherein the electrodes include a first electrode formed on a surface that contacts the user’s wrist wearing the biosignal measurement apparatus and a second electrode disposed on a different surface from the first electrode (Figures 1A-B, 8, which shows electrodes on an inside of the strap of the wrist watch and electrodes on an outside of the watch strap so the other hand can complete the circuit).
Regarding claim 8, Shimuta discloses that the second electrode is disposed on a display screen of a display module formed on a front of the biosignal measurement apparatus (Figure 9 which shows the electrodes in different locations, one being on the screen on not on the screen).
.
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimuta in view of Baxi and Lee, as applied to claims 1 and 13 respectively, and in further view of Yang et al. US Publication 2014/0148719 (hereinafter Yang).
Regarding claim 14, Shimuta is silent on the specified functions. Yang teaches a touch screen with integrated electrodes for biosignal sensing ([0037]) where the overall biosignal program (application program, [0004]-[0005]) is to be used on a capacitive display of an iPad/iPhone ([0005]), where those same electrodes on the display can also act as the point where an incoming call, an alarm can be set, or recording can take place give the well-known iOS includes an overlay that can interrupt apps/programs to allow the user to answer a call. As the functions not associated with the biosignal measuring program are inherently part of a smartphone (Apple iPhone) well before the effective filing date, and as the electrodes are part of the same capacitive components 
Regarding claim 17, see contents of rejected claim 14 above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimuta as modified by Baxi and Lee, as applied to claim 13, and in further view of Lee et al. US Publication 2016/0058381 (hereinafter Lee ‘381).
Regarding claim 20, Shimuta is silent on the level of contact of the electrodes on the body part. Lee ‘381 teaches a monitoring device that determines a degree to which the user's body touches the plurality of electrodes ([0067] Figures 8-9, where the degree of contact can be binary between good versus bad contact); and when a determination result is that the degree to which the user's body touches the plurality of electrodes is outside a range for the biosignal measurement function, informing the user of the determination result (Figures 8-9 which shows the GUI display with the message informing the user as to the level of contact). It would have been obvious to the skilled artisan before the effective filing date to alert the user to the degree of contact as taught by Lee ‘381 with the device of Shimuta for the same predictable results and advantages as disclosed in Lee ‘391 ([0067]).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied to remedy the deficiencies of the prior art of record regarding the correction processing of the sensor. And due to the 112 issues and ability to broadly interpret the “not associated” language, the arguments are not persuasive (see explanation in the 112 rejections above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794